In re Ford, Jeffery C.;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, No. 432-472; to the Court of Appeal, Fourth Circuit, No. 2012-K-1038.
Writ granted in part; denied in part. In regard to relator’s application for DNA testing, following an attempted rape conviction in which the state’s case rested on identification testimony and in which relator presented a defense of misidentification at trial, the lower courts erred when they denied the application for post conviction DNA testing. La.Code Crim. Proc. art. 926.1(B) and (C). The district court is therefore directed to investigate the availability and integrity of the physical evidence and to order DNA testing in the event that it determines the results could tend to make relator’s guilt more or less probable. La.Code Crim. Proc. art. 926.1(C) and (D). See e.g., State ex rel. Tran v. State, 12-1275 (La.10/8/12), 99 So.3d 1005; State ex rel. Jackson v. State, 11-0394 (La.5/25/12), 90 So.3d 384; State v. Stokes, 10-1387 (La.2/11/11), 56 So.3d 1008. In all other aspects, relator’s application for post conviction relief is denied.
VICTORY, GUIDRY and CLARK, JJ., would deny.